EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 15, on line 1, replace “claim 14” with -claim 13-.
In claim 16, on line 1, replace “claim 14” with -claim 13-.
In claim 18, on line 1, replace “computer program product” with -computing system-.
In claim 15, on line 1, replace “computing system” with -method-.

These amendments were made to correct inadvertent minor issues with respect to claim dependency and term agreement.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner did not discover prior art that explicitly teaches, or fairly suggests, a multi-tenant cloud based disaster recovery system and method that provides backup, selected and initiated by tenants and the cloud platform provider, for protected client resources via a dedicated storage path that renders provider infrastructure inaccessible to the client and a cloud agent that converts backups to a virtual machine each time a new backup appears in the dedicated storage path as outlined in claims 1, and 13. The examiner notes, for purposes of claim interpretation, that the specification defines the term “cloud computing client” as both a synonym for tenant (see paragraph 0003) and also as a user interface/data exchange client (see paragraph 0040).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113